DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 21, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-51 and 53 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 52, 54, 55 and 57-67 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a collection of nucleic acids which are represented in portions of naturally occurring sequences without significantly more, made in the Office Action mailed on July 12, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on September 21, 2021 have been carefully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The claims recite a collection of generically recited nucleic acids in the form of a population of primers for an intended usage of whole genome/transcriptome amplification. This judicial exception is not integrated into a practical application because a collection of judicial exceptions in the form of a kit of intended usages does not integrate them into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the below reasons.
Step 1:  Is the claim to a process, machine, manufacture or composition of matter?
	The claims are drawn to a composition of matter in the form of a kit comprising primers and a set of instructions.
Step 2A, Prong -1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
	The claims recite a kit of reagents and a set of instructions for their use, wherein the reagents recited embraces fragments of sequences which otherwise exist in naturally occurring genome.  Therefore, claims do recite a natural phenomenon in the form of naturally existing elements.
Step 2A, Prong -2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claims do recite additional elements in the form of a set of instructions for the use of the primers.  However, written instructions for the intended usages of the 
	The claims also recite additional elements in the form of reagents.  However, these reagents are not integrated into the judicial exceptions of the primers because the reagents are widely useful in applications other than the intended usages of the primers.  Therefore, the reagents in the form of buffers, enzymes, etc. do not integrate the judicial exceptions.
	As to the evidence that the claimed primers embrace fragments of sequences which are found in nature, the following evidence is presented.
PREDICTED: Homo sapiens proline rich Gla (G-carboxyglutamic acid) 3 (transmembrane) (PRRG3), transcript variant X3, mRNA 
Sequence ID: ref|XM_011531198.1|Length: 1161Number of Matches: 3
Related Information
Gene-associated gene details
Range 1: 1055 to 1067GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  1055  CTCTCTCTCTCTCtttctttttat  1067



Sequence ID: ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

As it can clearly be seen fragments of naturally existing DNA molecules are made up of repeating units of CTs which are: a) non-self-complementary, and non-complementary to each other; b) comprise a variable region and a constant region (see the non-bold region being constant and the bolded region being variable), and have sequences that are 70% or more comprised of two non-complementary and non-self-complementary nucleotides (see embodiment reflected in claim 53).
	In addition, the target-specific primer thereto (element b) and a nested primer thereto (element c) would embrace sequence which are complementary to an amplification products which are generated from the above naturally existing fragment sequences.
Step 2B: Are the recited additional elements significantly more:

	Therefore, the claims are not deemed patent eligible.Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that the pending claims do not recite a collection of oligonucleotide sequences found in nature (page 6, Response).  Applicants reference Figure 1 of the present application, which graphically illustrate their inventive primers and their method of use in amplification reaction (page 6, Response).
	Applicants reference their inventive population of primers and that they are not characterized by those which exist in nature (page 6, Response).
	Applicants also contend that even if one were to assume that a variable and constant region’s nucleotide sequence of a single primer from within the population primers could be found within a genome, it would be impossible for the nucleotide sequence of every primer within the primer population to be found within a genome because that would require the nucleotide sequence of the constant region be found adjacent to every possible variable sequence found with the population of primers (page 7, Response).

	Applicants’ arguments are established based on the intended usages of the primers whereas the analysis governing determination of patent eligibility should be based on whether or not the invention as claimed embraces judicial exception without significantly more.
	To be certain, the invention as claimed recites a judicial exception in the form of nucleotide sequences.  It does not matter whether one recites that sequence as a “constant” or “variable” region.  For example, one may claim an oligonucleotide primer comprising a plurality of A’s or T’s for the intended usages of poly-A tailing or reverse transcription, but if the sequences of that oligonucleotide exist in nature, then that oligonucleotide is not patent eligible.
	Similarly, Applicants have chosen to craft their claims to embrace nucleic acid sequences which have a combination of non-complementary nucleotides.  While Applicants may have identified one region as a “constant” and the other “variable”, if such sequences are found in nature, then they are judicial exception and are not patent eligible.  And as demonstrated above, Applicants claimed primer population embraces nucleic acid sequences which meet the limitations as claimed, but are found in nature.  Therefore, these sequences are not patent eligible.

For example, one could claim an oligonucleotide population comprising an oligonucleotide having poly-A, another oligonucleotide having poly-T, and another oligonucleotide having poly-C.  However, the collection of these oligonucleotides are not patent eligible because their sequences are found in naturally existing genes and despite the fact they are claimed as a collection of separate oligonucleotides, they are nevertheless, patent ineligible.
	Such rationale can be found in Ambry, wherein the court stated:
“The primers before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible.  Primers necessarily contain the identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind.  They are structurally identical to the ends of the DNA strands found in nature. (page 7)

	Note that while the argument that the primers of the limited lengths were not found in nature nor the population of separate oligonucleotides (pair of primers), and 
“Myriad argues that primers are in fact not naturally occurring because single-stranded DNA cannot be found in the human body.  But, as the Supreme Court made clear, ‘separating [DNA] from its surrounding genetic material is not an act of invention.’ Myriad, 133 S. Ct. at 2117.  The Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in nature are not patent eligible.  Compare ‘492 patent col. 170 ll. 32-38, with ‘282 patent col. 153 ll. 66-67.  This situation is similar to In re Roslin Institute (Edinburgh), 750 F. 3d 1333, 1337 (Fed. Cir. 2014).  There, we held unpatentable a genetic copy of a naturally occurring organism – Dolly, a cloned sheep – because she ‘is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any farm animals found in nature.’’ Id. (quoting Diamond v. Chakrabarty, 447, 303, 310 (1980))(punctuation omitted). (page 8 bottom t page 9)

Contrary to Myriad’s argument, it makes no difference that the identified gene sequences are synthetically replicated.  As the Supreme Court, neither naturally occurring compositions that are structurally identical to the naturally occurring compositions, are patent eligible.  Id at 2117.  

	Therefore, Applicants arguments are not found persuasive.
Applicants are welcomed to incorporate the limitation of claim 56 into the base claim to render them patent eligible, so long as the modification contemplated by specification does not embrace a naturally existing nucleotide base.

Claim Rejections - 35 USC § 103


Conclusion
	Claim 56 is objected to for being dependent on a rejected base claim.
	Claims are free of prior art as the prior art does not teach for a population of primers as presently claimed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 10, 2021
/YJK/